Appeal from a decision of the Workmen’s Compensation Board, filed November 11,1971, which held that claimant sustained an accidental injury arising out of and in the course of employment on November 14, 1969, the date a physician examined him and recommended a spinal fusion. Although, in order to find an accident, there must be an element of suddenness in either the cause of disability or the result thereof (Matter of Suber v. Hope’s Windows, 38 A D 2d 656), the failure of the board to pinpoint the precise day on which the “ suddenness ” of result occurred is not fatal to an award based on the present record (Matter of Rogers v. General Aniline & Film Corp., 33 A D 2d 1074). Decision affirmed, with costs to the Workmen’s Compensation Board. Staley, Jr., J. P., Greenblott, Cooke, Kane and Reynolds, JJ., concur.